DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment & Arguments
In the Amendment filed January 22, 2021, Applicant, intending to overcome the 35 U.S.C. § 112(b) of the claims, amended Claims 1, 10, 15, and 16.  These amendments do in fact overcome the outstanding rejections under 35 U.S.C. 112(b), but raise new issues under 35 U.S.C. 112(a) and 112(b).  See the rejections below.  Thus, at least on this basis, these amendments do not place the application in condition for allowance.
Applicant has also traversed the prior art rejections of Claims 1, 4, and 6-16.  In this regard, Applicant argues, “Hattori fails to disclose the classifier, in the case of a learning process using the medical image that has been diagnosed not to correspond to any of the plurality of categories of lesion patterns, a first value indicating a normal state is set as a correct value of the index to perform the learning process, and in the case of a learning process using the medical image that has been diagnosed to correspond to any of the plurality of categories of lesion patterns, a second value indicating an abnormal state is set as a correct value of the index to 
The Examiner disagrees.  Given the rejection based on Calhoun and Hattori, it is unclear how Applicant has drawn the conclusion regarding Hattori.  In the Non-Final Rejection, the Examiner indicated that Calhoun discloses where the classifier (330) uses medical images that have been determined to not have any lesion category of the plurality of lesion pattern categories and medical images that have been determined to have at least one lesion category of the plurality of lesion pattern categories in the learning process (see figure 3 and paragraph [0035]) and acknowledged that Calhoun does not specifically disclose “…a first value indicating a normal state is set as a correct value of the index to perform the learning process … a second value indicating an abnormal state is set as a correct value of the index to perform the learning process.”  To overcome Calhoun’s deficiencies, the Examiner cites Hattori.  
Regarding Hattori, the Examiner indicated that Hattori also discloses training a classifier (12) using medical images that have been determined not to correspond to any of the plurality of categories of lesion patterns (see paragraph [0041]).  The Examiner further indicated that Hattori, during this training, sets a first value (e.g., “parameter”) indicating a normal state is set as a correct value of the index to perform the training (see paragraph [0041]) and sets a second value e.g., “parameter”) indicating an abnormal state is set as a correct value of the index to perform the training (see paragraph [0041]).
In response, Applicant points towards Hattori’s paragraphs [0063]-[0066] and argues that this section of Hattori does not teach the claimed values.  However, in doing so, Applicant has not linked Hattori’s paragraphs [0063]-[0066] to the parameters for the first and second values cited by the Examiner in paragraph [0041].  Thus, Applicant has not technically traversed the rejection the Examiner has made.  In other words, Applicant has not traversed the fact Hattori teaches, during training of the classifier, Hattori sets a parameter that corresponds to the claimed first value and indicates a normal state is set as a correct value of the index to perform the training (see paragraph [0041]) and sets a parameter that corresponds to the claimed second value and indicates an abnormal state is set as a correct value of the index to perform the training (see paragraph [0041]).
Because Applicant has not persuasively traversed the Examiner’s rejection, the Examiner has maintained the rejections in view of Calhoun and Hattori.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
MPEP § 2163, Section I. states, “To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention.”  See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1555, 19 USPQ2d at 1111, 1116 (Fed. Cir. 1991). 
For Claim 1, Claim 1 has been amended to now recite therein, “a diagnoser that performs image analysis on the medical image using a classifier that has already finished learning and calculates an index indicating a probability of the medical image corresponding to any of a plurality of categories of lesion patterns yielding a medical image that has been determined to not have any lesion category of the plurality of lesion pattern categories and a medical image that has been determined to at least one lesion category of the plurality of lesion pattern categories.”  However, adding this amendment to Claim 1 causes Claim 1 to be unsupported by the disclosure and is new matter. 
Paragraph [0025] of the specification states that, “[t]he diagnoser calculates the “‘degree of normality’” as an index indicating the probability of the medical image corresponding to any 
Therefore, Claim 1 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
As for Claims 2-14 and 17, these claims depend in some fashion from Claim 1.
Therefore, for that reason, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  
For Claims 15 and 16, but for the fact they each are directed towards a different statutory class, Claims 15 and 16 each essentially mirror Claim 1 and contain the same new matter.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor(s) regards as the invention.
According to the MPEP, “Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that: (A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and (B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant.”  See MPEP § 2171.  Regarding requirement (B), the MPEP states, “The essential inquiry pertaining to this requirement is whether the claims set out and circumscribe a particular subject matter with a reasonable degree of clarity and particularity.  ‘As the statutory language of ‘particular[ity]’ and ‘distinct[ness]’ indicates, claims are required to be cast in clear – as opposed to ambiguous, vague, indefinite – terms.”  See MPEP § 2173.02, Section II.  The MPEP also states, “If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is appropriate.  See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).”  Id.  Thus, “A decision on whether a claim is indefinite under 35 U.S.C. 112(B) or pre-AIA  35 U.S.C. 112, second paragraph requires a 
For Claim 1, Claim 1 has been amended to now recite therein, “a diagnoser that performs image analysis on the medical image using a classifier that has already finished learning and calculates an index indicating a probability of the medical image corresponding to any of a plurality of categories of lesion patterns yielding a medical image that has been determined to not have any lesion category of the plurality of lesion pattern categories and a medical image that has been determined to at least one lesion category of the plurality of lesion pattern categories.”  However, coupled with the additional “classifier” and “learning” limitations of Claim 1, one with ordinary skill in the art would now find Claim 1 confusing even after considering the disclosure.
The disclosure discloses that the classifier is part of the diagnoser.  See figure 3 and paragraphs [0024]-[0028] of the specification.  The classifier is trained using “‘normal medical image teacher data D3,’” which corresponds to “a medical image that has been diagnosed not to correspond to any of the plurality of categories of lesion patterns,” and “‘abnormal medical image teacher data D3,’” which corresponds to “a medical image that has been diagnosed to correspond to any of the plurality of categories of lesion patterns.”  See paragraph [0048] of the specification.  As discussed above, the diagnoser does not yield any medical images, but instead outputs the “‘degree of normality.’”  
Based on this disclosure, one with ordinary skill in the art would find Claim 1 confusing in at least two aspects.  First, it is unclear what component or step is required to yield the two different medical images added to the diagnoser limitation of Claim 1.  Claim 1 is ambiguous in this regard because Claim 1 could be read as the diagnoser yielding the two different medical images or that the index itself yields two different medical images.  Second, the “classifier” and 
Therefore, Claim 1 are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For the purposes of examination, the Examiner has interpreted Claim 1 so that it is consistent with the disclosure.  That, is the classifier is trained using the “‘normal medical image teacher data D3’” and “‘abnormal medical image teacher data D3’” and the diagnoser, using the trained classifier, outputs the “‘degree of normality.’”
As for Claims 2-14 and 17, these claims depend in some fashion from Claim 1.
Therefore, for that reason, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.
For Claims 15 and 16, but for the fact they each are directed towards a different statutory class, Claims 15 and 16 each essentially mirror Claim 1 and contain the same new matter.
Therefore, for that reason, these claims are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6-16 are rejected under 35 U.S.C. 103 as being unpatentable over Calhoun et al. (US 2019/0027252 A1; herein “Calhoun”) in view of Hattori et al. (US 2020/0151877 A1; herein “Hattori”).
For Claim 1, Calhoun discloses, as shown in figures 1-7, an image processor (100 – figure 1) that diagnoses a medical image (212) relating to a diagnostic target region (e.g., lung tissue; see paragraph [0026]) of a subject imaged by a medical image capturer (e.g., x-ray image; see paragraph [0026]), the image processor (100) comprising: 
an image acquirer (102 – figure 1) that acquires the medical image (see paragraph [0027]); and 
a diagnoser (104 – figure 1) that performs image analysis on the medical image using a classifier (330 – figure 3) that has already finished learning (e.g., trained) and calculates an index (e.g., diagnosis information) indicating a probability of the medical image corresponding to any of a plurality of categories of lesion patterns (see, e.g., types of disease or cancers, paragraphs [0021] and [0052]) yielding a medical image that has been determined to not have any lesion category of the plurality of lesion pattern categories and a medical image that has been determined to at least one lesion category of the plurality of lesion pattern categories (see “malignancy” and “benign” in paragraph [0021]; also see “diagnosis” statement in paragraph [0051]).

On the other hand, Hattori discloses these features.  For example, Hattori discloses a diagnoser (1 – figure 1) that performs image analysis on the medical image using a classifier (12 – figure 1) that has already finished learning and calculates an index (e.g., normal or abnormal) indicating a probability of the medical image corresponding to any of a plurality of categories of lesion patterns (see figure 11A).  Hattori also discloses training the classifier (12) using medical images that have been determined not to correspond to any of the plurality of categories of lesion patterns (see paragraph [0041]) and setting a first value (e.g., “parameter”) indicating a normal state is set as a correct value of the index to perform the training (see paragraph [0041]) and training the classifier (12) using medical images that have been determined to correspond to any of the plurality of categories of lesion patterns (e.g., abnormal; see paragraph [0041]) and setting a second value (e.g., “parameter”) indicating an abnormal state is set as a correct value of the index to perform the training (see paragraph [0041]).

Therefore, based on the above-described factual findings and at least for the above-identified advantage, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include Hattori’s training features in Calhoun’s image processor.
As for Claims 4 and 6, Calhoun discloses, as shown in figures 1-7, wherein the diagnoser (104) calculates the index (e.g., diagnosis information) using a partial image area of the medical image as a target (see paragraph [0038]).  However, Calhoun does not disclose wherein the diagnoser calculates the index using an entire image area of the medical image as a target or wherein the diagnoser calculates the index on the basis of each pixel area of the medical image.  
On the other hand, Hattori discloses this feature.  For example, as discussed above, Hattori discloses a diagnoser (1 – figure 1) that performs image analysis on the medical image using a classifier (12 – figure 1) that has already finished learning and calculates an index (e.g., normal or abnormal) indicating a probability of the medical image corresponding to any of a plurality of categories of lesion patterns (see figure 11A).  As shown in figures 8 and 10, the diagnoser (1) calculates the index using an entire image area of the medical image (A1) as a target.  Accordingly, the diagnoser (1) calculates the index on the basis of each pixel area of the medical image.  See paragraphs [0068] and [0083].  In other words, Hattori does not disclose 
According to Hattori, as discussed above, the invention is advantageous in preventing false detection and over-detections.  See paragraph [0010].  Thus, by allowing diagnoses based on partial images, as disclosed by Calhoun, and by allowing diagnoses based on entire images, as disclosed by Hattori, Calhoun’s image processor would yield a diagnoser that specializes in preventing false detections and over-detections. 
Therefore, based on the above-described factual findings and at least for the above-identified advantage, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include Hattori’s entire image diagnoser features in Calhoun’s image processor.
As for Claim 7, Calhoun further discloses, as shown in figures 1-7, a display controller (106 – figure 1) that controls a mode of displaying the index on a display (see figure 4). 
As for Claim 8, as discussed above, Calhoun further discloses a display controller that controls a mode of displaying the index on a display.  However, Calhoun does not specifically disclose wherein the display controller superimposes the index (e.g., diagnoses information) on a position of an image area of the medical image associated with the index to display the index on the display.
	On the other hand, Hattori discloses this feature.  For example, as discussed above, Hattori discloses a diagnoser (1 – figure 1) that performs image analysis on the medical image using a classifier (12 – figure 1) that has already finished learning and calculates an index (e.g., normal or abnormal) indicating a probability of the medical image corresponding to any of a plurality of categories of lesion patterns (see figure 11A).  Hattori also discloses a display e.g., diagnoses information) on a position of an image area of the medical image associated with the index to display the index on the display.  See paragraphs [0067] and [0068].
According to Hattori, the invention is assists pathologists in diagnosing diseased tissue.  See paragraphs [0001] and [0002].  In this regard, Hattori’s invention is particularly advantageous in preventing false detections and over-detections.  See paragraph [0010].  Thus, by superimposing the index on a position of an image area of the medical image, as disclosed by Hattori, Calhoun’s image processor would yield a diagnoser that specializes in preventing false detections and over-detections. 
As for Claim 9, Calhoun discloses, as shown in figures 1-7, wherein the display controller (106) converts the index into color information to display the index on the display (see figure 4 and paragraph [0039] where part of the diagnosis information includes colored information). 
As for Claim 10, Calhoun discloses, as shown in figures 1-7, wherein based on the indices (e.g.
As for Claim 11, Calhoun discloses, as shown in figures 1-7, wherein the medical image is a medical still image (paragraphs [0021] and [0026] discloses that the medical image can be an x-ray image of lung tissue). 
As for Claim 12, Calhoun discloses, as shown in figures 1-7, wherein the medical image is a chest simple X-ray image (paragraphs [0021] and [0026] discloses that the medical image can be an x-ray image of lung tissue). 
As for Claim 13, Calhoun discloses, as shown in figures 1-7, wherein the classifier (330) comprises a Bayes classifier, a support vector machine (SVM) classifier, or a convolution neural network (see, e.g., the SVM in paragraph [0034]). 
As for Claim 14, Calhoun discloses, as shown in figures 1-7, wherein the diagnoser a diagnoser (104) calculates the index further (e.g., diagnosis information) based on information relating to age, sex, locality, or past medical history of the subject, in addition to the medical image (see, e.g., the feature vectors 210 include patient values 226, which include information such as age and medical history; see paragraph [0033]).
For Claim 15, Calhoun discloses, as shown in figures 1-7, an image processing method that diagnoses a medical image (212) relating to a diagnostic target region (e.g., lung tissue; see paragraph [0026]) of a subject imaged by a medical image capturer (e.g., x-ray image; see paragraph [0026]), the image processing method comprising: 
acquiring the medical image (see paragraph [0027]); and 
performing image analysis on the medical image using a classifier (330 – figure 3) that has already finished learning (e.g., trained) and calculates an index (e.g., diagnosis information) indicating a probability of the medical image corresponding to any of a plurality of categories of lesion patterns (see, e.g., types of disease or cancers, paragraphs [0021] and [0052]) yielding a 
Calhoun further discloses where the classifier (330) uses medical images that have been determined to not have any lesion category of the plurality of lesion pattern categories and medical images that have been determined to have at least one lesion category of the plurality of lesion pattern categories in the learning process (see figure 3 and paragraph [0035]).  However, Calhoun does not specifically disclose “wherein, in the classifier, in the case of a learning process using the medical image that has been diagnosed not to correspond to any of the plurality of categories of lesion patterns, a first value indicating a normal state is set as a correct value of the index to perform the learning process, and in the case of a learning process using the medical image that has been diagnosed to correspond to any of the plurality of categories of lesion patterns, a second value indicating an abnormal state is set as a correct value of the index to perform the learning process.” 
On the other hand, Hattori discloses these features.  For example, Hattori discloses a diagnoser (1 – figure 1) that performs image analysis on the medical image using a classifier (12 – figure 1) that has already finished learning and calculates an index (e.g., normal or abnormal) indicating a probability of the medical image corresponding to any of a plurality of categories of lesion patterns (see figure 11A).  Hattori also discloses training the classifier (12) using medical images that have been determined not to correspond to any of the plurality of categories of lesion patterns (see paragraph [0041]) and setting a first value (e.g., “parameter”) indicating a normal state is set as a correct value of the index to perform the training (see paragraph [0041]) and e.g., abnormal; see paragraph [0041]) and setting a second value (e.g., “parameter”) indicating an abnormal state is set as a correct value of the index to perform the training (see paragraph [0041]).
According to Hattori, the invention is advantageous in preventing false detection and over-detections.  See paragraph [0010].  Thus, using Hattori’s training features in Calhoun’s image processor would yield a diagnoser that specializes in preventing false detections and over-detections. 
Therefore, based on the above-described factual findings and at least for the above-identified advantage, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include Hattori’s training features in Calhoun’s image processor.
For Claim 16, Calhoun discloses, as shown in figures 1-7, a non-transitory recording medium (e.g., “machine-readable medium”) storing a computer readable image processing program (see paragraphs [0053] and [0054]) causing a computer to execute: 
acquiring the medical image (see paragraph [0027]); and 
performing image analysis on the medical image using a classifier (330 – figure 3) that has already finished learning (e.g., trained) and calculates an index (e.g., diagnosis information) indicating a probability of the medical image corresponding to any of a plurality of categories of lesion patterns (see, e.g., types of disease or cancers, paragraphs [0021] and [0052]) yielding a medical image that has been determined to not have any lesion category of the plurality of lesion pattern categories and a medical image that has been determined to at least one lesion category of 
Calhoun further discloses where the classifier (330) uses medical images that have been determined to not have any lesion category of the plurality of lesion pattern categories and medical images that have been determined to have at least one lesion category of the plurality of lesion pattern categories in the learning process (see figure 3 and paragraph [0035]).  However, Calhoun does not specifically disclose “wherein, in the classifier, in the case of a learning process using the medical image that has been diagnosed not to correspond to any of the plurality of categories of lesion patterns, a first value indicating a normal state is set as a correct value of the index to perform the learning process, and in the case of a learning process using the medical image that has been diagnosed to correspond to any of the plurality of categories of lesion patterns, a second value indicating an abnormal state is set as a correct value of the index to perform the learning process.” 
On the other hand, Hattori discloses these features.  For example, Hattori discloses a diagnoser (1 – figure 1) that performs image analysis on the medical image using a classifier (12 – figure 1) that has already finished learning and calculates an index (e.g., normal or abnormal) indicating a probability of the medical image corresponding to any of a plurality of categories of lesion patterns (see figure 11A).  Hattori also discloses training the classifier (12) using medical images that have been determined not to correspond to any of the plurality of categories of lesion patterns (see paragraph [0041]) and setting a first value (e.g., “parameter”) indicating a normal state is set as a correct value of the index to perform the training (see paragraph [0041]) and training the classifier (12) using medical images that have been determined to correspond to any of the plurality of categories of lesion patterns (e.g., abnormal; see paragraph [0041]) and setting e.g., “parameter”) indicating an abnormal state is set as a correct value of the index to perform the training (see paragraph [0041]).
According to Hattori, the invention is advantageous in preventing false detection and over-detections.  See paragraph [0010].  Thus, using Hattori’s training features in Calhoun’s image processor would yield a diagnoser that specializes in preventing false detections and over-detections. 
Therefore, based on the above-described factual findings and at least for the above-identified advantage, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include Hattori’s training features in Calhoun’s image processor.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Calhoun et al. (US 2019/0027252 A1; herein “Calhoun”) in view of Hattori et al. (US 2020/0151877 A1; herein “Hattori”) in further view of Suzuki et al. (US 2006/0018524 A1; herein “Suzuki”).
As for Claim 5, Calhoun discloses, as shown in figures 1-7, calculating an index for a single region of the medical image.  However, Calhoun does not further disclose wherein the diagnoser divides an entire image area of the medical image into a plurality of areas and calculates the index on the basis of each of these divided image areas. 
On the other hand, Suzuki discloses this feature.  Suzuki discloses a diagnoser (see figure 2(a)) that performs image analysis on the medical image using a classifier (e.g., MTANN) that has already finished learning (see paragraph [0103]) and calculates an index (e.g., outputs) indicating a probability of the medical image corresponding to any of a plurality of categories of lesion patterns (see, e.g., “different abnormality types” in paragraph [0112]).  Suzuki further e.g., “sub-regions”) and calculates the index (e.g., outputs) on the basis of each of these divided image areas (see paragraphs [0112] and [0113]). 
	According to Suzuki, the invention’s main advantage is the ability to provide a continuous diagnoses index between benign (i.e., normal) and malignant (i.e., abnormal) as opposed to providing discrete diagnoses indices of either benign (i.e., normal) or malignant (i.e., abnormal).  See paragraph [0056].
Therefore, based on the above-described factual findings and at least for the above-identified advantage, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to include divide the image area into a plurality of image areas and providing a diagnoses index for each image area, as taught by Suzuki, in the image processor of Calhoun.


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Justin P. Misleh whose telephone number is (571) 272-7313.  The Examiner can normally be reached during USPTO business hours.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz, can be reached at (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/Justin P. Misleh/
Primary Examiner, Art Unit 2662
January 30, 2021